      Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 1 of 17 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 UNITED CENTRAL INDUSTRIAL
 SUPPLY COMPANY, L.L.C.,
                                                  DEMAND FOR JURY TRIAL
        Plaintiff,

 v.                                                                 3:20-cv-00671
                                                  Civil Action No.: ___________

 JEFFREY HOOPS and
 ANDREW KESLER,

        Defendants.

                                          COMPLAINT
       Plaintiff, United Central Industrial Supply Company, L.L.C. (“UCI”), by counsel, states as

follows as its Complaint against Defendants Jeffrey Hoops (“Hoops”) and Andrew Kesler

(“Kesler”) (collectively “Defendants”):

                                  NATURE OF THE ACTION

       1.      This is a civil action alleging various misrepresentations made by the Defendants

to UCI to induce UCI to provide credit to, and to continue selling mining supplies on credit to, the

Defendants’ former employer, Blackjewel, LLC and certain of its affiliates.

       2.      Upon information and belief Hoops controlled Blackjewel, LLC and multiple other

entities engaged in aspects of the coal mining and coal sales businesses, including but not limited

to Blackjewel Holdings L.L.C.; Revelation Energy Holdings, LLC; Revelation Management

Corporation; Revelation Energy, LLC; Dominion Coal Corporation; Harold Keene Coal Co. LLC;

Vansant Coal Corporation; Lone Mountain Processing, LLC; Powell Mountain Energy, LLC; and

Cumberland River Coal LLC, (hereinafter, collectively, “Blackjewel Entities”).

       3.      Under Hoops’ control and as presented to UCI by Hoops, the Blackjewel Entities

were operated in a coordinated manner, sharing assets and administrative services, incurring debts
       Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 2 of 17 PageID #: 2




and operating with combined financial statements under the common tradename Blackjewel

(hereafter, as the commonly managed enterprise with which UCI did business, “Blackjewel”).

        4.       The misrepresentations made by the Defendants involved the financial condition

and operations of Blackjewel, and UCI reasonably relied on the Defendants’ misrepresentation as

detailed herein.

        5.       The Defendants’ conduct has caused extensive monetary damages to UCI, in an

amount to be proven at trial, well in excess of $75,000.00.

        6.       Because of their personal involvement and positions with Blackjewel and the

Blackjewel Entities, the Defendants benefitted personally from the misrepresentations made to

UCI.

                                           THE PARTIES

        7.       Plaintiff UCI is a distributor of supplies and equipment for the domestic coal mining

industry and is a wholly owned subsidiary of The United Distribution Group, Inc. (“UDG”), a

Delaware corporation having its principal place of business in Bristol, Tennessee. UDG is

therefore a citizen of Delaware and Tennessee. As UDG is the sole member of UCI, UCI is also

considered to be a citizen of both Delaware and Tennessee.

        8.       Defendant Hoops is a natural person who, on information and belief, resides in

West Virginia. Hoops has been involved in the coal industry since the mid-1970s. He was the

President and CEO of Revelation Energy, LLC (“Revelation”), a surface coal mining company,

prior to 2017.

        9.       Hoops became CEO of Blackjewel, LLC, a coal mining and holding company that,

along with certain affiliates, filed for Chapter 11 bankruptcy protection on or about July 1, 2019

and July 24, 2019, in the United States Bankruptcy Court for the Southern District of West Virginia


                                                   2
     Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 3 of 17 PageID #: 3




(collectively the “Bankruptcy Cases”).

       10.     The Bankruptcy Cases remain pending and are jointly administered under Case No.

19-BK-30289. UCI is asserting the claims pled herein against the Defendants on the basis that

those claims arise from particularized harm caused to UCI alone by actions of the Defendants and

are not claims common to the general body of creditors in the Bankruptcy Cases. The claims

raised herein, therefore, are not property of the debtors’ bankruptcy estates. UCI has no intention

to interfere with, exercise any control over or otherwise implicate the automatic stay of 11 U.S.C.

§ 362 with regard to claims and causes of action against Hoops and/or Kessler that may be the

property of the debtors’ bankruptcy estates.

       11.     The headquarters for each of the Blackjewel Entities is located at 1051 Main Street,

Milton, West Virginia 25541-1215

       12.     Based upon the declaration of Hoops filed in the Bankruptcy Cases, Hoops was the

President and CEO of Blackjewel, LLC; Blackjewel Holdings L.L.C.; Revelation Energy

Holdings, LLC; Revelation Management Corporation; and Revelation Energy, LLC and was an

officer and/or director of the remaining Blackjewel Entities.

       13.     Upon information and belief and based on allegations made by the Debtors in the

Bankruptcy Cases, Hoops and certain family members and affiliates invested in and engaged in

substantial business transactions with the Blackjewel Entities.

       14.     Defendant Kesler is a natural person who, on information and belief, resides in

West Virginia. Kesler was the CFO of the Blackjewel Entities.

       15.     Based on their involvement and positions with Blackjewel and the Blackjewel

Entities, Hoops and Kesler had actual knowledge about the financial condition and operations of

Blackjewel and the Blackjewel Entities at all relevant times in this Complaint and were responsible


                                                 3
      Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 4 of 17 PageID #: 4




for maintaining all of their financial records and reporting.

        16.      Hoops and Kesler represented to UCI that they had actual knowledge about the

financial condition and operations of Blackjewel.

                                  JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the amount in controversy exceeds $75,000.00 and there is complete diversity

between the Plaintiff and the Defendants.

        18.      This Court has personal jurisdiction over the Defendants because they reside in

West Virginia.

        19.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because, inter

alia, the Defendants reside in this district.

                                                FACTS

        20.      Revelation, of which Hoops was the President and CEO, conducted coal mining

operations.

        21.      UCI entered into a Payment Terms Agreement (the “PT Agreement”) with

Revelation on or about August 6, 2015. The PT Agreement provided the terms by which

Revelation would pay for mining supplies purchased from UCI, including, inter alia, a total

aggregate credit limit for Revelation of $300,000.00.

        22.      Hoops signed the PT Agreement on behalf of Revelation, and Henry Looney,

President of UCI, signed it on behalf of UCI.

        23.      On information and belief, Blackjewel, LLC was formed in March of 2017 for the

purpose of assisting in the acquisition and revitalization of struggling assets from existing coal

mining operations.


                                                  4
     Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 5 of 17 PageID #: 5




       24.     On information and belief, Hoops was the CEO of Blackjewel, LLC from its

inception.

       25.     In April of 2017, Blackjewel retained Jefferies Group LLC (“Jefferies”), an

investment bank, to assist it in obtaining debt financing in order to provide working capital and

fund certain acquisitions that Blackjewel sought to conduct.

       26.     On or about July 17, 2017, Blackjewel closed on a $34 million term-loan facility

with Riverstone Credit Partners (“Riverstone”), which carried a 15% annual interest rate. Upon

information and belief, of that $34 million, Hoops personally provided $3 million.

       27.     In July of 2017, Blackjewel acquired control of certain of Revelation’s coal mining

operations (the “2017 Revelation Transaction”).

       28.     During the remaining portion of 2017 and thereafter, Blackjewel acquired assets,

including actual operating mine complexes, from several other entities.

       29.     In order to obtain supplies and equipment to operate its mining operations,

Blackjewel, through Hoops, sought to purchase mining supplies for all of its operations and to

increase the credit limit that had been in place between UCI and Revelation pursuant to the PT

Agreement.

                                            The Model

       30.     In order to evaluate Hoops’ request for sales to and an increased credit limit for

Blackjewel, UCI requested certain financial information from Hoops about Blackjewel.

       31.     In August of 2017, in response to UCI’s request for financial information in order

to evaluate the request for sales and an increased credit limit, Hoops provided UCI, via email, with

a document entitled “Blackjewel Operating Model,” (together with the accompanying

correspondence, the “Model”) which was purportedly prepared by Jeffries and also purported to


                                                  5
      Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 6 of 17 PageID #: 6




contain, among other information, historical balance sheets and income statements from January

through May of 2017.

        32.    The Model also included forecasted results of Blackjewel’s operations beginning

in June of 2017; however, by the time Hoops provided the Model to UCI in August 2017,

Blackjewel and Hoops had the actual performance results for Blackjewel for the months of June

and July 2017, which were materially different from the information presented in the Model.

        33.    At the time that the Model was presented to UCI, the Defendants knew

Blackjewel’s actual financial performance through July 2017 and for part of August 2017.

        34.    The Model contained material false representations, including material false

representations concerning the historical operations of mines owned by Blackjewel and the

financial condition of Blackjewel, including assets and liabilities, as of August of 2017, overstating

historical sales volumes and revenue per ton sold and understating historical production costs and

liabilities, including accounts payable, accrued expenses, reclamation obligations, and override

liability.

        35.    Specifically, the Model:

               a.      Overstated by material amounts the number of tons sold in July 2017 versus

               the number of tons that had actually been sold in July 2017.

               b.      Overstated by material amounts the revenue per ton for July 2017 versus

               actual revenue per ton received for July 2017.

               c.      Contained material misstatements of projected Quarter Three gross profit

               based on the actual gross profit of the portion of Quarter Three known at the time

               the Model was provided to UCI.

               d.      Understated reclamation liabilities by multiple tens of millions of dollars.


                                                  6
     Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 7 of 17 PageID #: 7




               e.         Failed to disclose liabilities to creditors in the multiple tens of millions of

               dollars.

       36.     On information and belief, Hoops knew that the Model both contained false

information at the time that he delivered it to UCI and made projections of future revenue that

were premised and based on false information.

       37.     As the CFO of the Blackjewel Entities, upon information and belief, Kesler was

responsible for and participated in preparation of the Model. Hoops, as the CEO, officer and/or

director of the Blackjewel Entities, knew or should have known that the information provided in

the Model was grossly inaccurate and materially false.

       38.     In providing false historical financial information to UCI and the projected revenue

based on false information, whether he knew it was materially false or should have known that it

was materially false, Hoops knew and intended that UCI would rely on the false information in

continuing to make sales on credit to Blackjewel and in allowing an increase of Blackjewel’s credit

limit with UCI.

       39.     UCI neither knew nor had reason to know that the information provided by Hoops

was false at the time that he delivered the Model to UCI in August of 2017. UCI also reasonably

believed the information in the Model to be true and had no reason to suspect or any ability to

know that the information was false.

       40.     By November of 2017, in reasonable reliance on the false information provided by

Hoops, including in the Model, UCI had increased the credit limit available to Blackjewel for the

purpose of acquiring goods from UCI to approximately $6 million.

                                        The July 2018 Financials

       41.     On October 9, 2018, Kesler provided UCI unaudited financial information for


                                                     7
     Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 8 of 17 PageID #: 8




Blackjewel through July 31, 2018 (together with the accompanying correspondence, the “July

2018 Financials”).

       42.     The July 2018 Financials contained materially false information and

representations concerning Blackjewel’s financial condition and operations as of July 31, 2018.

       43.     Specifically, the July 2018 Financials:

               a.         Materially overstated inventory values by multiple tens of millions of

               dollars.

               b.         Materially overstated actual performance and results through improper

               accounting adjustments resulting in an incorrect purported profit in excess of fifteen

               million dollars.

               c.         Falsely rationalized a material accounting restatement that, upon

               information and belief, was identified by Black Jewel Marketing and Sales’ outside

               auditors.

               d.         Upon information and belief, contained material misrepresentations about

               the amount of and reduction of long-term debt.

       44.     On information and belief, Hoops instructed Kesler to provide the July 2018

Financials to UCI.

       45.     Kesler and Hoops knew or should have known that the July 2018 Financials

contained materially false information.

       46.     In providing July 2018 Financials to UCI, whether they knew them to be materially

false or should have known them to be materially false, Hoops and Kesler knew and intended that

UCI would rely on the false information contained in the July 2018 Financials in continuing to

make sales on credit to Blackjewel and in allowing an increase of Blackjewel’s credit limit with


                                                  8
       Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 9 of 17 PageID #: 9




UCI.

        47.    UCI neither knew nor had reason to know that the information provided by Hoops

and Kesler was false at the time that they delivered the July 2018 Financials. UCI also reasonably

believed the information in the July 2018 Financials to be true and had no reason to suspect or any

ability to know that the information provided by Hoops and Kesler was false.

        48.    In reasonable reliance on the July 2018 Financials, UCI continued to make sales to

Blackjewel on credit and allowed the credit limit on Blackjewel’s purchases to increase.

                                   The November 2018 Financials

        49.    On March 3, 2019, Kesler provided UCI with unaudited financial information for

Blackjewel through November 28, 2018 (together with the accompanying correspondence, the

“November 2018 Financials”).

        50.    The November 2018 Financials contained materially false representations,

including materially false representations concerning Blackjewel’s financial condition and

operations as of November 28, 2018.

        51.    Specifically, the November 2018 Financials:

               a.        Carried over from the July 2018 Financials the overstatement of inventory

               values.

               b.        Falsely and improperly reported Capital Expenditures by an amount in

               excess of $10 million.

        52.    On information and belief, Hoops instructed Kesler to provide the November 2018

Financials to UCI.

        53.    Kesler and Hoops knew or should have known that the November 2018 Financials

contained materially false representations and information.


                                                 9
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 10 of 17 PageID #: 10




       54.     In providing the November 2018 Financials to UCI, whether they knew them to be

materially false or should have known them to be materially false, Hoops and Kesler knew and

intended that UCI would rely on the false information contained in the November 2018 Financials

in continuing to make sales on credit to Blackjewel and in allowing an increase of Blackjewel’s

credit limit with UCI.

       55.     UCI neither knew nor had reason to know that the information provided by Hoops

and Kesler was false at the time that they delivered the November 2018 Financials. UCI also

reasonably believed the information in the November 2018 Financials to be true and had no reason

to suspect nor any ability to know that the information provided by Hoops and Kesler was false.

       56.     In reasonable reliance on the November 2018 Financials, UCI continued to make

sales to Blackjewel on credit and allowed the credit limit on Blackjewel’s purchases to increase.

                                    The Verbal Representations

       57.     From 2016 through May or June of 2019, Hoops and Kesler made verbal

representations to UCI during the course of telephone calls and in-person meetings concerning the

financial condition, current operations and status of Blackjewel (the “Verbal Misrepresentations”

and, together with the Model, the July 2018 Financials, and the November 2018 Financials the

“Representations”).

       58.     The Verbal Misrepresentations contained materially false representations and

information, including materially false representations concerning Blackjewel’s financial

condition, current operations and status, as of the time each Verbal Misrepresentation was made.

       59.     Specifically, in the Verbal Misrepresentations Hoops and Kesler made false

representations regarding:

               a.        The ability to make payments to UCI in excess of the amount of products


                                                10
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 11 of 17 PageID #: 11




               purchased per week from UCI.

               b.        The status of coal to be shipped and sold.

               c.        The status of payments that were being sent to UCI.

               d.        The progress of Blackjewel in improving its production of coal.

               e.        The payment of money to UCI.

               f.        The accuracy of the Model, the July 2018 Financials and the November

               2018 Financials.

       60.     On information and belief, Hoops instructed Kesler to provide certain of the Verbal

Misrepresentations to UCI.

       61.     The Verbal Misrepresentations were made via telephone and during in person

meetings, including but not limited to a meeting among Henry Looney and David Sacher on behalf

of UCI and Hoops and Kesler on behalf of Blackjewel, that occurred on November 14, 2018.

       62.     Kesler and Hoops knew or should have known that the Verbal Misrepresentations

contained materially false representations and information.

       63.     In providing Verbal Misrepresentations to UCI, whether they knew them to be

materially false or should have known them to be materially false, Hoops and Kesler knew and

intended that UCI would rely on the false information contained in the Verbal Misrepresentations

in continuing to make sales on credit to Blackjewel and in allowing an increase of Blackjewel’s

credit limit with UCI.

       64.     UCI neither knew nor had reason to know that the information provided by Hoops

and Kesler was false at the time that they made the Verbal Misrepresentations. UCI also

reasonably believed the information in the Verbal Representations to be true and had no reason to

suspect nor any ability to know that the information provided by Hoops and Kesler was false.


                                                  11
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 12 of 17 PageID #: 12




       65.     By the time that the Blackjewel Entities filed their bankruptcy petitions on July 1,

2019 and July 24, 2019, the amount owed to UCI by Blackjewel had increased to over $9 million.

       66.     UCI sold mining supplies to Blackjewel in multiple states including West Virginia,

Virginia, Kentucky and Wyoming.

       67.     On information and belief, Hoops had a pecuniary interest in Blackjewel’s success

in part because he personally provided $3 million towards a $34 million credit facility provided

by Riverstone and because of other investments in Blackjewel and the Blackjewel Entities at other

times. Additionally, Blackjewel as debtor-in-possession has filed suits against certain affiliates of

Hoops to recover money or assets alleged to have been wrongfully or fraudulently transferred to

those affiliates of Hoops. To the extent that the facts alleged in the suits against the affiliates of

Hoops are accurate, they further reflect Hoops’ pecuniary interest in continuing the operations of

Blackjewel and the Blackjewel Entities.

       68.     As CFO, Kesler had a pecuniary interest in the continued operations of the

Blackjewel Entities.

       69.     In reasonable reliance on the Verbal Misrepresentations, UCI continued to make

sales to Blackjewel on credit and allowed the credit limit on Blackjewel’s purchases to increase.

       70.     By providing UCI with information for UCI to evaluate in connection with granting

credit to Blackjewel, the Defendants had a duty to provide accurate financial information to UCI.

       71.     The Representations comprise a continuing pattern of representations containing

materially false information that was conveyed by the Defendants to UCI as part of the Defendants’

efforts and scheme to have UCI increase the amount of credit to and continue to provide sales to

Blackjewel on credit so Blackjewel could continue to operate to the benefit of the Defendants.

Through the Representations, the Defendants intended to mislead and deceive UCI into continuing


                                                 12
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 13 of 17 PageID #: 13




to make sales on credit to Blackjewel and in allowing increases of Blackjewel’s credit limit with

UCI.

       72.     Upon information and belief, at relevant times when the Representations were made

to UCI, Blackjewel and the Blackjewel Entities were insolvent.

       73.     UCI has been damaged by the Defendants’ knowing and intentional conduct in

providing false information to UCI with the intention that UCI rely on that information and UCI’s

reliance on that false information.

                                      Count I - Actual Fraud

       74.     UCI reasserts the foregoing paragraphs 1 through 73 as though fully restated herein.

       75.     Defendants made material false representations related to the financial condition

and operations of Blackjewel by providing UCI with the false information contained in the

Representations.

       76.     The false information constituted material facts about Blackjewel’s financial

condition and operations at the time that the information was submitted to UCI.

       77.     The Representations were made intentionally and knowingly by the Defendants and

the Defendants knew that the information being submitted to UCI was false at the time it was made

to UCI. The Defendants submitted the information to UCI with the intention that UCI rely on it in

making credit determinations for Blackjewel’s ability to purchase supplies on credit from UCI and

the amount of Blackjewel’s credit limit.

       78.     UCI did in fact reasonably rely on the false information provided by the Defendants

in allowing significant sales and increases to the credit limit for Blackjewel’s purchases of supplies

from UCI.

       79.     UCI was justified to rely on the Representations and the false information provided


                                                 13
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 14 of 17 PageID #: 14




by the Defendants.

       80.     But for the false information provided by the Defendants and UCI’s reliance

thereon, UCI would not have increased the credit line available to Blackjewel or continued to make

sales to Blackjewel on credit.

       81.     UCI has been damaged by the Defendants’ conduct, in an amount to be determined

at trial, but believed to be approximately $9,113,118.60.

                                 Count II - Constructive Fraud
                                 (In the alternative to Count I)

       82.     UCI reasserts the foregoing paragraphs 1 through 81 as though fully restated herein.

       83.     Defendants misrepresented the financial condition and operations of Blackjewel by

providing UCI with false information contained in the Representations.

       84.     The information that was falsified constituted material facts about Blackjewel’s

financial condition and operations at the time that the information was submitted to UCI.

       85.     If the Defendants did not know that the information was false, then they should

have known that it was false due to their positions with Blackjewel and the Blackjewel Entities.

       86.     The Defendants submitted the information to UCI with the intention that UCI rely

on it in making credit determinations for Blackjewel’s ability to purchase supplies on credit from

UCI and the amount of Blackjewel’s credit limit.

       87.     UCI did in fact justifiably rely on the false information provided by the Defendants

in allowing purchases on credit and granting significant increases to the credit limit for

Blackjewel’s purchases of supplies from UCI.

       88.     The Defendants gained an advantage at the expense of UCI through the

Defendants’ actions.

       89.     Based on the false information provided by the Defendants and UCI’s reliance on
                                                14
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 15 of 17 PageID #: 15




it, UCI has been damaged by the Defendants’ conduct, in an amount to be determined at trial, but

believed to be approximately $9,113,118.60.

                           Count III - Negligent Misrepresentation

       90.     UCI reasserts the foregoing paragraphs 1 through 89 as though fully restated herein.

       91.     In the alternative, if the Defendants did not have knowledge of the truth or lack of

truth of the Representations, the Defendants represented to UCI that the information contained in

the Representations was true.

       92.     The information in the Representations was false and constituted material facts

about Blackjewel’s financial condition and operations at the time that the information was

submitted to UCI.

       93.     Defendants provided this false information to UCI with the intention that UCI rely

on it in making credit determinations for Blackjewel.

       94.     Defendants made these false representations to UCI in furtherance of their own

pecuniary interest.

       95.     In supplying the information to UCI to obtain an increased credit line and have UCI

continue to sell to Blackjewel on credit, Defendants had a duty to exercise reasonable care in

communicating the information to UCI. Defendants failed to uphold this duty.

       96.     UCI reasonably and justifiably relied on the false information provided by

Defendants, and UCI suffered pecuniary loss as a result.

       97.     Based on the false information provided by the Defendants and UCI’s reliance on

it, UCI has been damaged by the Defendants’ conduct, in an amount to be determined at trial, but

believed to be approximately $9,113,118.60.




                                                15
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 16 of 17 PageID #: 16




                      PRAYER FOR DAMAGES AND OTHER RELIEF

       Plaintiff United Central Industrial Supply Company, L.L.C. seeks all available damages

and other relief against Defendants to which Plaintiff is entitled, including but not limited to:

       A.      Entry of judgment and an award of damages in favor of United Central Industrial

               Supply Company, L.L.C. and against Defendants on Count I plus pre-judgment and

               post-judgment interest as allowed by law;

       B.      Entry of judgment and an award of damages in favor of United Central Industrial

               Supply Company, L.L.C. and against Defendants on Count II plus pre-judgment

               and post-judgment interest as allowed by law;

       C.       Entry of judgment and an award of damages in favor of United Central Industrial

               Supply Company, L.L.C. and against Defendants on Count III plus pre-judgment

               and post-judgment interest as allowed by law;

       D.      Punitive damages in an amount to be determined at trial; and

       E.      Such other relief to which United Central Industrial Supply Company, L.L.C. is

               entitled and any additional relief that this Court deems just and proper.




                                                 16
    Case 3:20-cv-00671 Document 1 Filed 10/09/20 Page 17 of 17 PageID #: 17




                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues triable of

right by a jury in this case.



October 9, 2020                        Respectfully submitted,

                                       UNITED CENTRAL INDUSTRIAL SUPPLY
                                       COMPANY, L.L.C.

                                       By Counsel


                                       /s/ Carrie Goodwin Fenwick
                                       Carrie Goodwin Fenwick, Esquire (WV Bar No. 7164)
                                       Goodwin & Goodwin, LLP
                                       P.O. Box 2107
                                       Charleston, WV 25328-2107
                                       Telephone: (304) 346-7000
                                       Email: cgf@goodwingoodwin.com




                                                  17
